In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-0839V
                                                               Filed: March 5, 2018
                                                                  UNPUBLISHED

                                                                         
    CONNIE OSBORNE,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH                                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On June 21, 2017, Connie Osborne (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”)
vaccine on August 24, 2016, caused her to suffer a left-sided shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
       On March 2, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s claim meets the Table criteria for
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
SIRVA. Specifically, petitioner had no history of pain, inflammation or dysfunction of the
affected shoulder prior to intramuscular vaccine administration that would explain the
alleged signs, symptoms, examination findings, and/or diagnostic studies occurring after
vaccine injection; she suffered the onset of pain within forty-eight hours of vaccine
administration; her pain and reduced range of motion were limited to the shoulder in
which the intramuscular vaccine was administered; and there is no other condition or
abnormality present that would explain her symptoms.” Id. at 4. Respondent further
agrees that petitioner’s SIRVA and its sequela persisted for more than six months after
administration of the vaccine, and therefore, petitioner is entitled to a presumption of
vaccine causation. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master